DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (U.S. Patent Pub. No. 2012/0001325, from hereinafter “Lin”).
Regarding Claim 1, Lin in Fig. 3-4 teaches a manufacturing method of a semiconductor device, comprising: providing a substrate (120); forming a sacrificial layer (122) on the substrate; forming a resin layer (130) on the sacrificial layer; disposing first chips (124) on the sacrificial layer; and forming a first dielectric layer (136) having trenches, the first dielectric layer surrounding the first chips, wherein an upper surface of the first dielectric layer and an upper surface of the resin layer are at a same plane (¶’s 0041-0051).

Claim(s) 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shih (U.S. Patent Pub. No. 2016/0379935).
Regarding Claim 5, Shih in Fig. 10-26 teaches a manufacturing method of a semiconductor device, comprising: providing a substrate (300); forming a sacrificial layer (302) on the substrate; disposing first chips (420) on the sacrificial layer; forming a first dielectric layer (500) having trenches, the first dielectric layer surrounding the first chips; and forming a second dielectric layer (504/504a) in at least one trench of the trenches, wherein an upper surface of the first dielectric layer and an upper surface of the second dielectric layer are at a same plane (Fig. 15; ¶’s 0042-0061). 
Regarding Claim 6, Shih teaches wherein a mold is used for forming the first dielectric layer (¶ 0046-0053). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Chang et al. (U.S. Patent Pub. No. 2018/0061672, from hereinafter “Chang”).
Regarding Claim 2, Lin fails to specifically teach wherein the resin layer includes a pattern which has cavities on the sacrificial layer, and each of the first chips is disposed in one of the cavities (Fig. 3d) but fails to specifically teach that said pattern is a grid pattern. 
Chang teaches a similar method including forming a patterned structure (120) which is grid-shaped with cavities; depositing first chips (130) in the cavities and forming a dielectric layer (150) surrounding the chips (¶’s 0019-0021). 
In view of the teachings of Chang, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Lin to include wherein the resin layer has a grid pattern because a grid pattern is not very different than the pattern as disclosed by Lin and specifically including a grid pattern would be beneficial to ensure good deposition of the dielectric layer without much overflow between one cavity and the next. 
Regarding Claim 3, Lin and Chang teach wherein the first dielectric layer is formed in the cavities (Fig. 3c-d and Fig. 2C, respectively). 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin as modified by Chang above, and further in view of Cheng et al. (U.S. Patent Pub. No. 2017/0062300, from hereinafter “Cheng”). 
Regarding Claim 4, Lin teaches filling a dielectric layer in the cavities such that it is coplanar with the resin layer patterns (Fig. 3c) but is silent with regards to teaching removing a portion of the dielectric layer positioned out of the cavities to form the first dielectric layer.
Cheng in Fig. 9-10 teaches filling a dielectric layer (52) surrounding first chips (48) and then specifically removing a portion of the dielectric layer positioned out of the cavities to form a first dielectric layer (¶’s 0022-0023). 
In view of the teachings of Cheng, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Lin to include removing a portion of the dielectric layer positioned out of the cavities to form the first dielectric layer because this would create a flat surface and coplanar surface for subsequent process steps. Removing steps such as planarization is well known in the method of manufacturing packages (see – Lin, ¶ 0030). 

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the prior art of record fails to specifically teach removing at least a portion of the resin layer after carrying out the other steps as claimed. 

Pertinent Prior Art
The following references are being made of record as they are considered related to the applicant’s invention but not specifically relied upon in the rejections above:
	(i) Meyer et al. (U.S. Patent Pub. No. 2009/0108440) teaches a similar method including providing a substrate, forming a sacrificial layer on the substrate; disposing first chips on the sacrificial layer forming a first dielectric layer having openings/trenches, the first dielectric layer surrounding the chips; and forming a second dielectric layer in the at least one opening/trench.
	(ii) Lin et al. (U.S. Patent Pub. No. 2014/0217597) teaches a similar method including providing a substrate, disposing first chips on the substrate forming a first dielectric layer having openings/trenches, the first dielectric layer surrounding the chips; and forming a second dielectric layer in the at least one trench/opening wherein an upper surface of the first dielectric layer and an upper surface of the second dielectric layer are at a same plane. 


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        October 8, 2022

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894